—Proceeding pursuant to CPLR article 78 to review a determination of the Police Commissioner of the City of Long Beach, dated December 27, 1978, and made after a hearing, which found petitioner guilty of violating certain police department rules and regulations and dismissed him from his position as a police officer. Determination confirmed, and proceeding dismissed on the merits, without costs or disbursements. In our opinion, based upon the entire record in this proceeding, the determination is supported by substantial evidence. Moreover, we feel that the punishment imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222; Madry v Veteran, 70 AD2d 930). Titone, J. P., Cohalan, Martuscello and Gibbons, JJ., concur.